DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (drawn to the garment) in the reply filed on April 7, 2022 is acknowledged.  The traversal is on the ground(s) that examination of all the claims together places no undue burden on the Examiner.  This is not found persuasive because the entire application contains a number of groups that are patentably distinct from one another and including divergent claimed subject matter that separate the groups, and such recognized divergent subject matter separating the species is a burden to examination.
Claims 12-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Accordingly, claims 1-21 are pending in this application, with an action on the merits to follow regarding claims 1-11.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, lines 3-4 should recite, “that are moveable from [[the]] a folded position to allow access to a wearer’s hands or feet, to an unfolded position to provide [[a]] the wearer’s hands and feet….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite as it recites, “wherein at least one of the first and second leg portions, or the first and second sleeve portions further comprises cuffs that are moveable from the folded position allow for access to a wearers hands or feet, to an unfolded position to provide a wearers hands and feet with additional protection from an external environment”.  First, it is unclear how many cuffs are required, because as written, the limitation could mean either the first leg portion, or the second leg portion, or the first sleeve portion, or the second sleeve portion comprise cuffs, and if so it is unclear if each portion has “cuffs” such that there is at least two cuffs on each portion.  Or it could mean that either the first and second leg portions OR the first and second sleeve portions comprise cuffs, and if so it is unclear if each portion has “cuffs” such that there is at least two cuffs on each portion.  Finally, if only the leg portions or the sleeve portions require cuffs, it is unclear how the wearer’s hand AND feet have additional protection.  Based on the specification, Examiner has interpreted the claim as, and respectfully suggests amending to recite, “wherein the garment further comprises a first cuff and a second cuff, the first cuff and the second cuff being located on leg portion and the second leg portion[[s]], respectively, or the first cuff and the second cuff being located on the first sleeve portion and the second sleeve portion[[s]], respectively, wherein the first and second cuffs are moveable from [[the]] a folded position to allow access to a wearer’s hands or feet, to an unfolded position to provide [[a]] the wearer’s hands [[and]] or feet with additional protection from an external environment.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer (US 2018/0042310) in view of Braden (US 8832864).
	Regarding claim 1, Mortimer discloses a garment (10) comprising: a front body portion (12 on front side shown in Fig. 1); a back body portion connected to the front body portion (12 on back side, not shown, but disclosed in para. 0043); a first sleeve portion  and a second sleeve portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); a first leg portion and a second leg portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); and a neck opening (48) at the intersection of the front body portion and the back body portion (as can be seen in Fig. 1 where the front and back portions intersect at the shoulders), wherein the front body portion comprises a body access portion (14), the body access portion being provided on the front body portion in a non-bisecting arrangement (as can be seen in Fig. 1, the zipper 14 extends diagonally from the neck opening to the foot, and therefore does not separate the garment into two equal halves).
Mortimer does not expressly disclose wherein the first sleeve portion comprises an arm access portion, the arm access portion comprising an arm access opening provided in a permanently disconnected or selectively disconnected configuration.
Braden teaches an infant sleeper wherein the first sleeve portion (224) comprises an arm access portion (202/302), the arm access portion comprising an arm access opening (at 220, better seen in Fig. 7) provided in a permanently disconnected or selectively disconnected configuration (as spaces between 220 are permanently disconnected).
Mortimer and Braden teach analogous inventions in the field of infant sleepers with accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add arm access openings to the garment of Mortimer as taught by Braden such that the garment “covers the infant’s body providing comfort and warm while allowing access to the infant’s body for medical device maintenance and monitoring and routine infant care” (col. 1, lines 35-40 of Braden).
Regarding claim 2, the combined garment of Mortimer and Braden discloses  wherein the arm access portion (202/302 of Braden) comprises a first arm connection point proximal the neck opening and a second arm connection point at an edge of the first arm portion (see annotated Fig. 2 of Braden), and wherein the arm access opening spans a length between the first arm connection point and the second arm connection point (as can be seen in annotated Fig. 2 of Braden, an opening can be created that starts of the 1st connection point and ends at the 2nd connection point by selective choosing which fasteners to fasten).
	Regarding claim 3, the combined garment of Mortimer and Braden discloses  wherein the first arm connection point and the second arm connection point (see annotated Fig. 2 of Braden) are each selectively connectable (as 220 are separable fasteners as disclosed in in col. 3, lines 1-7 of Braden).
	Regarding claim 4, the combined garment of Mortimer and Braden discloses wherein the first arm connection point and the second arm connection point each comprise a fastener (as the connection points shown in annotated Fig. 2 of Braden are created by fasteners 220).
Regarding claim 5, the combined garment of Mortimer and Braden discloses wherein the arm access portion (202/302 of Braden) is configured to be in a faux-closed position (as the spaces between 220 overlap shown in overlapping positions in Figs. 2A-2B of Braden, then the opening(s) created by selective fastening are in a faux closed position).
Regarding claim 6, the combined garment of Mortimer and Braden discloses wherein the faux-closed position (as the spaces between 220 overlap shown in the overlapping positions in Figs. 2A-2B of Braden, then the opening(s) created by selective fastening are in a faux closed position) comprises a first edge of the arm access opening (at the 2nd connection point, see annotated Fig. 2 of Braden) overlapping (similar to that being shown in Figs. 2A-2B of Braden) a second edge of the arm access opening (at the 1st connection point, see annotated Fig. 2 of Braden) (Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).
	Regarding claim 7, the combined garment of Mortimer and Braden discloses
wherein the body access portion (14 of Mortimer) comprises a first body connection point (18 of Mortimer) proximal the neck opening (4 of Mortimer 8, as can be seen in Fig. 1 of Mortimer) and a second body connection point (just above20 of Mortimer) at an edge of the second leg portion (as 14 ends at the bottom of the leg before the foot portion 46 of Mortimer).
Regarding claim 8, the combined garment of Mortimer and Braden discloses wherein the garment further comprises a leg access portion (see annotated Fig. 1 of Mortimer).
Regarding claim 9, the combined garment of Mortimer and Braden discloses
wherein the leg access portion comprises a leg connection point (just above 38 of Mortimer), and wherein the leg access portion spans a distance between the second body connection point (just above 20 of Mortimer) and the leg connection point (as can be seen in annotated Fig. 1 of Mortimer, the leg access portion extends horizontally from 20 to 38 of Mortimer).
	Regarding claim 10, the combined garment of Mortimer and Braden discloses wherein the first body connection point (18 of Mortimer), the second body connection point (just above 20 of Mortimer), and the leg connection point (just above 38 of Mortimer) are each selectively connectable (as each connection point is a portion of a zipper, they are selectively connectable as the zippers are zipped and unzipped).
	Regarding claim 11, as best as can be understood, the combined garment of Mortimer and Braden discloses all the limitations of claim 1 above, but does not expressly disclose wherein at least one of the first and second leg portions, or the first and second sleeve portions further comprises cuffs that are moveable from the folded position allow for access to a wearers hands or feet, to an unfolded position to provide a wearers hands and feet with additional protection from an external environment.
Braden teaches an infant sleeper wherein the first and second arm portions (224/226) further comprise cuffs (216) that are moveable from the folded position allow for access to a wearers hands (position seen in Fig. 2), to an unfolded position (position seen in Fig. 6) to provide a wearers hands with additional protection from an external environment (as the hands are covered, they are further protected from the external environment).
Mortimer and Braden teach analogous inventions in the field of infant sleepers with accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add cuffs that fold over the hand to the arm portions of Mortimer as taught by Braden in order to “prevent the infant from removing tubes and lines, scratching him or herself and provide additional warmth and protection for the infant's hands” (col. 5, lines 1-4 of Braden).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.


    PNG
    media_image1.png
    804
    575
    media_image1.png
    Greyscale

Annotated Fig. 1 (Mortimer)
	


    PNG
    media_image2.png
    783
    688
    media_image2.png
    Greyscale


Annotated Fig. 2 (Braden)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are infant garments and medical garments analogous to applicant’s invention.  For example, Severance (US 2331051) shows arm access openings that overlap, and Walker-Baldwin (US 10555568) shows an infant garment with multiple access openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732